Filed 11/4/15 P. v. Carter CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO

THE PEOPLE,                                                          B264003

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. 5PR00513)
         v.

JEROME MAJOR CARTER,

         Defendant and Appellant.


THE COURT:*
         Defendant and appellant Jerome Major Carter (defendant) appeals from an order
revoking his probation. His appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende), raising no issues. On August 27, 2015, we notified
defendant of his counsel’s brief and gave him leave to file, within 30 days, his own brief
or letter stating any grounds or argument he might wish to have considered. That time
has elapsed, and defendant has submitted no brief or letter. We have reviewed the entire
record, and finding no arguable issues, affirm the order.
         In Los Angeles County Superior Court case No. 5PR00513, defendant’s probation
was summarily revoked January 30, 2015, pursuant to the petition of the Los Angeles
County Probation Department. Defendant was granted pro. per. status, including funds,


*
         BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
discovery and an investigator. At the April 10, 2015 revocation hearing, the court heard
and denied defendant’s petitions for writs of mandate and prohibition and his anti-SLAPP
motion to strike the pleading. Defendant’s probation officer, Jenell Banning, testified
that defendant was instructed to report to the probation department within 48 hours of his
release on January 16, 2015, but failed to do so. More than two weeks later he reported
to a probation officer at the Twin Towers jail who told him to report the following day to
the South Bay probation office, as well as CRC (California Rehabilitation Center), to
seek mental health services. Defendant reported to CRC the following day and again two
weeks later, but did not go to the probation office.
       The trial court found that defendant had violated the terms and conditions of his
supervision, and had failed to report as instructed. The court revoked defendant’s
probation and reinstated it on the same terms and conditions, with the additional
condition that he serve 180 days in jail, with 86 days of custody credit (43 actual days
plus 43 days of conduct credit). The court further ordered defendant to report to the
South Bay probation office within two days of his release, and provided him with the
address. Defendant acknowledged that he understood the terms and conditions. The
court also sentenced defendant in another case, Los Angeles County Superior Court case
No. 4PR04995, to a consecutive term of 20 days in jail, with no custody credits.
Defendant filed a timely notice of appeal.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              2